Case 2:20-cv-01403-GW-E Document 48 Filed 05/20/20 Page 1 of 2 Page ID #:631
                                                                        JS-6
 1     Steven M. Dailey #163857
       Rebecca L. Wilson #257613
 2     KUTAK ROCK LLP
       Suite 1500
 3     5 Park Plaza
       Irvine, CA 92614-8595
 4     Telephone: (949) 417-0999
       Facsimile: (949) 417-5394
 5     Email:     steven.dailey@kutakrock.com
       Email:     Rebecca.wilson@kutakrock.com
 6
        Attorneys for Defendants
 7      SELECT PORTFOLIO SERVICING, INC. and
        WELLS FARGO BANK, NATIONAL
 8      ASSOCIATION, AS TRUSTEE, ON BEHALF
        OF THE HOLDERS OF THE STRUCTURED
 9      ASSET MORTGAGE INVESTMENTS II INC.,
        BEAR STEARNS MORTGAGE FUNDING
10      TRUST 2007-AR1 MORTGAGE PASS-
11
        THROUGH CERTIFICATES, SERIES 2007-AR1

12
                              UNITED STATES DISTRICT COURT

13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

14
       MAX KAY, an individual,                 Case No. CV 20-1403-GW-Ex
15     FSTINV, LLC, a limited liability
       corporation,                            Assigned to Hon. George H. Wu
16
                          Plaintiffs,
17                                             JUDGMENT OF DISMISSAL
                v.
18
       SELECT PORTFOLIO
19     SERVICING, INC.; WELLS
       FARGO BANK, NATIONAL
20     ASSOCIATION, AS TRUSTEE,
       ON BEHALF OF THE                        Date Filed:    February 12, 2020
21     HOLDERS OF THE
       STRUCTURED ASSET
22     MORTGAGE INVESTMENTS II
       INC., BEAR STEARNS
23     MORTGAGE FUNDING TRUST
       2007-AR1 MORTGAGE PASS-
24     THROUGH CERTIFICATES,
       SERIES 2007-AR1; and FIRST
25     AMERICAN TITLE COMPANY,

26                        Defendants.

27

28
                                                                    2:20-cv-01403-GW-E
                                 PROPOSED JUDGMENT OF DISMISSAL
     4820-5770-8220.1
                Case 2:20-cv-01403-GW-E Document 48 Filed 05/20/20 Page 2 of 2 Page ID #:632


                              On May 15, 2020, the Court granted SELECT PORTFOLIO SERVICING,
                 1
                     INC.’s and WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE,
                 2
                     ON BEHALF OF THE HOLDERS OF THE STRUCTURED ASSET MORTGAGE
                 3
                     INVESTMENTS II INC., BEAR STEARNS MORTGAGE FUNDING TRUST
                 4
                     2007-AR1 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-
                 5
                     AR1’s [collectively, “Loan Defendants’”] Motion to Dismiss Plaintiffs MAX KAY’s
                 6
                     and FSTINV, LLC’s First Amended Complaint.         The Court dismissed Plaintiffs’
                 7
                     First Cause of Action for violation of 12 U.S.C. section 5220 and Second Cause of
                 8
                     Action for violation of 12 U.S.C. section 3760 without leave to amend and with
                 9
                     prejudice and declined to assert supplemental jurisdiction over the remaining state
                10
                     law claims.
                11
                              Therefore, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
                12
                     the above-captioned action is dismissed as to Loan Defendants and that a Judgment
                13
                     of Dismissal be entered in favor of Loan Defendants, and each of them, and against
                14
                     Plaintiffs, and each of them. Plaintiffs are awarded nothing in this action against
                15
                     Loan Defendants or either of them.
                16

                17
                      Dated: May 20, 2020
                18
                                                              _________________________________
                19
                                                              HON. GEORGE H. WU,
                20                                            United States District Judge
                21

                22

                23

                24

                25

                26

                27

                28
K UTAK R OCK                                                                          2:20-cv-01403-GW-E
 ATTORNEYS AT
      IRVINE
                                            PROPOSED JUDGMENT OF DISMISSAL
                     4820-5770-8220.1
